Citation Nr: 0324802	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-13 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for Bell's palsy.

3.	Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing on May 22, 2001.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal. 

In March 2003, the Board informed the veteran that it would 
be undertaking additional development for the issues of 
entitlement to service connection for hearing loss, Bell's 
palsy, and emphysema.  Specifically, the Board obtained 
Social Security records, VA treatment records, and the 
veteran was provided a VA examination in April 2003.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the regulation that 
authorizes the Board to undertake development and decide a 
claim based on that evidence, absent a waiver of RO 
consideration by the veteran. (38 C.F.R. § 19.2(a)(2)).  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F3d 1339 (Fed. Cir. 2003).  There has been no waiver in this 
case, therefore, the case must be remanded to the RO for 
adjudication based on the newly developed evidence.


REMAND

As indicated above, the Board has obtained additional 
evidence that is pertinent to this appeal.  This evidence has 
been obtained after the RO issued the most recent 
Supplemental Statement of the Case (SSOC).  Also, the RO has 
not reviewed this new evidence in the first instance and the 
veteran has not waived the right to have this new evidence 
considered originally by the RO.  The Board's authority to 
issue a decision in the first instance based on evidence 
developed by the Board has been invalidated.  The Board has 
obtained additional medical evidence that is pertinent to the 
veteran's claims, which the RO has not yet reviewed.  
Therefore, due process considerations mandate that this case 
be remanded to have the RO review the evidence in the first 
instance and issue an SSOC if the benefit sought on appeal 
remains denied.  

A remand in this case is required so that the RO can 
readjudicate the veteran's claims based on the newly acquired 
evidence.  Accordingly, the Board finds that the case must be 
remanded to the RO for the following action:

The RO should readjudicate this claim, 
including reviewing the evidence obtained 
from the Social Security Administration, 
the VA treatment records, and the report 
of the April 2003 VA examination.  If any 
of the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




